           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 1 of 43




     JEAN E. WILLIAMS,
 1
     Deputy Assistant Attorney General
 2   SETH M. BARSKY, Section Chief
     MEREDITH L. FLAX, Assistant Section Chief
 3   COBY HOWELL, Senior Trial Attorney
     MICHAEL R. EITEL, Senior Trial Attorney
 4
     U.S. Department of Justice
 5   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 6   1000 S.W. Third Avenue
     Portland, OR 97204
 7
     Phone: (503) 727-1023
 8   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
 9
     Attorneys for Federal Defendants
10

11
                       IN THE UNITED STATES DISTRICT COURT
12               FOR THE NORTHERN DISTRICT OF CALIFORNIA (Oakland)

13

14
      ANIMAL LEGAL DEFENSE FUND,                               Case. No. 4:19-cv-06812-JST
15
                               Plaintiff,                      Related Cases:
16                                                             No. 4:19-cv-06013-JST;
                                       vs.                     No. 4:19-cv-05206-JST
17
                                                               FEDERAL DEFENDANTS’
18    DAVID BERNHARDT, ET AL.,
                                                               ANSWER TO PLAINTIFF’S FIRST
19                             Federal Defendants.             AMENDED COMPLAINT FOR
                                                               DECLARATORY AND
20                                                             INJUNCTIVE RELIEF

21

22
             Federal Defendants David Bernhardt, in his official capacity as Secretary of
23
     the U.S. Department of the Interior (“DOI”), the U.S. Fish and Wildlife Service
24

25   (“FWS”), Wilbur Ross, in his official capacity as Secretary of the U.S. Department of

26   Commerce (“DOC”), and the National Marine Fisheries Service (“NMFS”), provide
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      1
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 2 of 43




     the following Answer to Plaintiff’s First Amended Complaint for Declaratory and
 1

 2   Injunctive Relief (ECF 62) (“Complaint”). Federal Defendants deny any allegations

 3   in Plaintiff’s complaint, whether express or implied, that are not specifically
 4
     admitted, denied, or qualified herein.
 5

 6           1.      With respect to the allegations in Paragraph 1, Federal Defendants

 7   admit only that Congress passed the Endangered Species Act (“ESA”), 16 U.S.C. §§
 8   1531 et seq., in 1973 and defined “conservation” in the statute at 16 U.S.C. § 1532.
 9
     The remaining allegations in Paragraph 1 characterize the ESA, a statute that
10
     speaks for itself and is the best evidence of its contents; any allegations contrary to
11

12   the plain language, meaning, and context of the ESA are denied.

13
             2.      With respect to the allegations in Paragraph 2, Federal Defendants
14
     deny that all regulations implementing the ESA have been jointly issued by FWS
15

16   and NMFS, and admit only that extinction has been prevented for 99% of the

17   species listed under the ESA. With respect to the remaining allegations in

18   Paragraph 2, the phrases “great success” and “effectively conserved” are too vague
19
     and ambiguous to permit a response, and Federal Defendants deny the allegations
20
     on that basis.
21

22           3.      The allegations in the first sentence of Paragraph 3 contain Plaintiff’s
23
     characterizations of this action to which no response is required. To the extent a
24
     response is required, the allegations are denied. In further response to the first
25
     sentence of Paragraph 3, Federal Defendants deny that the regulations were
26

27   promulgated on August 12, 2019, and aver that the regulations were signed on
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      2
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 3 of 43




     August 12, 2019, but promulgated on August 27, 2019. With respect to the
 1

 2   allegations in the second sentence of Paragraph 3, Federal Defendants admit only

 3   that the regulations were published in the Federal Register on August 27, 2019, and
 4
     that the regulations pertaining to ESA Sections 4 and 4(d) became effective on
 5
     September 26, 2019. Federal Defendants deny that the ESA Section 7 regulations
 6
     became effective on September 26, 2019, and aver that they became effective on
 7

 8   October 28, 2019. See 84 Fed. Reg. 45,020 (Aug. 27, 2019) (“Final ESA Section 4

 9   Rule”); 84 Fed. Reg. 44,753 (Aug. 27, 2019) (“Final ESA Section 4(d) Rule”); 84 Fed.
10
     Reg. 44,976 (Aug. 27, 2019) (“Final ESA Section 7(a)(2) Rule”) (collectively, “Final
11
     ESA Rules”); see also 84 Fed. Reg. 50,333 (delaying effective date of Final ESA
12
     Section 7(a)(2) Rule).
13

14           4.      The allegations in the first sentence of Paragraph 4 state legal
15
     conclusions to which no response is required. To the extent a response is required,
16
     the allegations are denied. In response to the second sentence of Paragraph 4,
17

18   Federal Defendants admit only that FWS issued a final rule under ESA Section 4(d)

19   amending 50 C.F.R. §§ 17.31, 17.71. The remaining allegations in the second
20   sentence characterize the Final ESA Section 4(d) Rule, which speaks for itself and is
21
     the best evidence of its contents. Any allegations contrary to the plain language,
22
     meaning, and context of the Final ESA Section 4(d) Rule are denied. The allegations
23

24   in the third sentence of Paragraph 4 characterize the Final ESA Section 4 Rule,

25   which speaks for itself and is the best evidence of its contents. Any allegations
26   contrary to the plain language, meaning, and context of the Final ESA Section 4
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      3
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 4 of 43




     Rule are denied. The allegations in the fourth sentence of Paragraph 4 characterize
 1

 2   the Final ESA Section 7 Rule, which speaks for itself and is the best evidence of its

 3   contents. Any allegations contrary to the plain language, meaning, and context of
 4
     the Final ESA Section 7 Rule are denied.
 5

 6           5.      The allegations in Paragraph 5 state legal conclusions to which no

 7   response is required. To the extent a response is required, the allegations are
 8   denied. The allegations in Paragraph 5 also characterize the Final ESA Rules,
 9
     which speak for themselves and are the best evidence of their contents. Any
10
     allegations contrary to the plain language, meaning, and context of the Final ESA
11

12   Rules are denied.

13
             6.      The allegations in the first sentence of Paragraph 6 characterize the
14
     ESA, a statute that speaks for itself and is the best evidence of its contents. Any
15

16   allegations contrary to the plain language, meaning, and context of the ESA are

17   denied. Federal Defendants deny the remaining allegations in the first sentence.

18   The allegations in the second and third sentences of Paragraph 6 state legal
19
     conclusions to which no response is required. To the extent a response is required,
20
     the allegations are denied. Federal Defendants deny the allegations in the fourth
21

22   sentence of Paragraph 6 that “[t]his change does nothing to promote clarity or

23   transparency.” The remaining allegations in the fourth sentence of Paragraph 6

24   state legal conclusions to which no response is required. To the extent a response is
25
     required, the allegations are denied. The allegations in the fifth sentence of
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      4
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 5 of 43




     Paragraph 6 are too vague and ambiguous to permit a response, and Federal
 1

 2   Defendants deny them on that basis.

 3
             7.      The allegations in Paragraph 7 state legal conclusions to which no
 4
     response is required. To the extent a response is required, the allegations are
 5

 6   denied. Federal Defendants deny the remaining allegations in Paragraph 7.

 7
             8.      The allegations in Paragraph 8 describe Plaintiff’s request for relief, to
 8
     which no response is required. To the extent a response is required, Federal
 9
     Defendants deny that Plaintiff is entitled to the relief requested or any relief
10

11   whatsoever.

12
             9.      The allegations in the first sentence of Paragraph 9 contain Plaintiff’s
13
     characterizations of this action to which no response is required. To the extent a
14

15   response is required, the allegations are denied. The allegations in the second

16   sentence state legal conclusions to which no response is required. To the extent a
17
     response is required, the allegations are denied.
18

19           10.     The allegations in Paragraph 10 state legal conclusions to which no

20   response is required. To the extent a response is required, the allegations are
21   denied.
22

23           11.     The allegations in Paragraph 11 state legal conclusions to which no

24   response is required. To the extent a response is required, the allegations are

25   denied.
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      5
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 6 of 43




             12.     Federal Defendants are without knowledge or information sufficient to
 1

 2   ascertain the truth or falsity of the allegations in Paragraph 12, and therefore deny

 3   the allegations.
 4
             13.     Federal Defendants are without knowledge or information sufficient to
 5

 6   ascertain the truth or falsity of the allegations in the first, second, and third

 7   sentences of Paragraph 13, and therefore deny the allegations. The allegations in
 8   the fourth sentence state legal conclusions to which no response is required. To the
 9
     extent a response is required, the allegations are denied.
10

11           14.     Federal Defendants are without knowledge or information sufficient to

12   ascertain the truth or falsity of the allegations in the first, second, and third
13
     sentences of Paragraph 14, and therefore deny the allegations. The allegations in
14
     the fourth sentence of Paragraph 14 are too vague and ambiguous to permit a
15
     response, and Federal Defendants deny them on that basis. With respect to the
16

17   allegations in the fifth sentence of Paragraph 14, Federal Defendants admit only

18   that Plaintiff submitted comments opposing FWS’ March 15, 2019 proposal to
19
     remove gray wolves from the list of threatened and endangered species, that
20
     Plaintiff submitted comments opposing the proposed ESA regulations, and that
21

22   Federal Defendants received hundreds of thousands of public comments on the

23   proposed ESA regulations. Federal Defendants are without knowledge or

24   information sufficient to ascertain the truth or falsity of the remaining allegations
25
     in the sixth sentence, and therefore deny the allegations. The allegations in the
26
     sixth sentence of Paragraph 14 characterize Plaintiff’s comments on the Final ESA
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      6
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 7 of 43




     Rules, which speak for themselves and are the best evidence of their contents. Any
 1

 2   allegations contrary to the plain language, meaning, and context of Plaintiff’s

 3   comments are denied. Federal Defendants are without knowledge or information
 4
     sufficient to ascertain the truth or falsity of the remaining allegations in the sixth
 5
     sentence, and therefore deny the allegations. The allegations in the first and second
 6
     sentences of footnote 1 characterize the exhibits to Plaintiff’s Complaint, which
 7

 8   speak for themselves and are the best evidence of their contents. Any allegations

 9   contrary to the plain language, meaning, and context of the exhibits are denied.
10
     Federal Defendants are without knowledge or information sufficient to ascertain
11
     the truth or falsity of the allegations in the third sentence of footnote 1, and
12
     therefore deny the allegations.
13

14           15.     Federal Defendants are without knowledge or information sufficient to
15
     ascertain the truth or falsity of the allegations in the first, second, and third
16
     sentences of Paragraph 15, and therefore deny the allegations. The allegations in
17

18   the fourth sentence of Paragraph 15 state legal conclusions to which no response is

19   required. To the extent a response is required, the allegations are denied.
20
             16.     Federal Defendants are without knowledge or information sufficient to
21

22   ascertain the truth or falsity of the allegations in the first and second sentences of

23   Paragraph 16, and therefore deny the allegations. With respect to the allegations in

24   the third sentence of Paragraph 16, Federal Defendants admit only that amur
25
     tigers, red pandas, African elephants, and white rhinos are listed under the ESA.
26
     Federal Defendants deny that giraffes are proposed for listing, and aver that FWS
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      7
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 8 of 43




     made a 90-day finding that a petition to list the giraffe presented substantial
 1

 2   scientific or commercial information indicating that listing the giraffe may be

 3   warranted (84 FR 17768). Federal Defendants are without knowledge or
 4
     information sufficient to ascertain the truth or falsity of the remaining allegations
 5
     in the third sentence of Paragraph 16, and therefore deny the allegations. With
 6
     respect to the allegations in the fourth sentence of Paragraph 16, Federal
 7

 8   Defendants admit only that African lions, amur tigers, red pandas, and Eastern

 9   black rhinos are listed under the ESA. Federal Defendants deny that giraffes are
10
     proposed for listing as a threatened species and deny that Aldabra tortoises are
11
     listed under the ESA. Federal Defendants are without knowledge or information
12
     sufficient to ascertain the truth or falsity of the remaining allegations in the fourth
13

14   sentence of Paragraph 16, and therefore deny the allegations. Federal Defendants

15   are without knowledge or information sufficient to ascertain the truth or falsity of
16
     the allegations in the fifth and sixth sentences of Paragraph 16, and therefore deny
17
     the allegations.
18

19           17.     With respect to the allegations in the first sentence of Paragraph 17,
20   Federal Defendants admit only that elephants, lions, and rhinos are listed under
21
     the ESA and deny that giraffes are proposed for listing as a threatened species.
22
     Federal Defendants are without knowledge or information sufficient to ascertain
23

24   the truth or falsity of the remaining allegations in the first sentence of Paragraph

25   17, and therefore deny the allegations. Federal Defendants are without knowledge
26   or information sufficient to ascertain the truth or falsity of the allegations in the
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      8
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 9 of 43




     second sentence of Paragraph 17, and therefore deny the allegations. In response to
 1

 2   the allegations in the third sentence of Paragraph 17, the phrase “[s]ome animals

 3   already have nowhere to go to continue their survival” is too vague and ambiguous
 4
     to permit a response, and Federal Defendants deny that portion of the sentence on
 5
     that basis. Federal Defendants are without knowledge or information sufficient to
 6
     ascertain the truth or falsity of the remaining allegations in the third sentence of
 7

 8   Paragraph 17, and therefore deny the allegations. Federal Defendants are without

 9   knowledge or information sufficient to ascertain the truth or falsity of the
10
     allegations in the fourth sentence of Paragraph 17, and therefore deny the
11
     allegations. The allegations in the fifth, sixth, and seventh sentences of Paragraph
12
     17 state legal conclusions to which no response is required. To the extent a response
13

14   is required, the allegations are denied. The allegations in the eighth sentence of

15   Paragraph 17 are too vague and ambiguous to permit a response, and Federal
16
     Defendants deny them on that basis.
17

18           18.     Federal Defendants are without knowledge or information sufficient to

19   ascertain the truth or falsity of the allegations in the first sentence of Paragraph 18,
20   and therefore deny the allegations. With respect to the allegations in the second
21
     sentence of Paragraph 18, Federal Defendants admit only that the referenced
22
     lemurs and mandrills are listed as endangered species and that FWS made a
23

24   positive 90-day finding on a petition to list giraffes. The phrase “under

25   consideration for listing” is too vague and ambiguous to permit a response, and
26   Federal Defendants deny that portion of the sentence on that basis. Federal
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                      9
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 10 of 43




     Defendants are without knowledge or information sufficient to ascertain the truth
 1

 2   or falsity of the remaining allegations in the second sentence of Paragraph 18, and

 3   therefore deny the allegations. Federal Defendants are without knowledge or
 4
     information sufficient to ascertain the truth or falsity of the allegations in the third
 5
     and fourth sentences of Paragraph 18, and therefore deny the allegations. The
 6
     allegations in the fifth sentence of Paragraph 18 state legal conclusions to which no
 7

 8   response is required. To the extent a response is required, the allegations are

 9   denied. The allegations in the sixth sentence of Paragraph 18 characterize FWS’
10
     July 7, 2017 petition review form for the giraffe, a document which speaks for itself
11
     and is the best evidence of its contents. Any allegations contrary to the plain
12
     language, meaning, and context of the petition review form are denied. The
13

14   allegations in the seventh sentence of Paragraph 18 state legal conclusions to which

15   no response is required. To the extent a response is required, the allegations are
16
     denied. The allegations in the eighth sentence of Paragraph 18 state legal
17
     conclusions to which no response is required. To the extent a response is required,
18
     the allegations are denied. Federal Defendants are without knowledge or
19

20   information sufficient to ascertain the truth or falsity of the remaining allegations

21   in the eighth sentence of Paragraph 18, and therefore deny the allegations. With
22
     respect to the allegations in the ninth sentence of Paragraph 18, Federal
23
     Defendants admit only that lemurs are listed as an endangered species and gray
24
     wolves are listed as two entities, one threatened and one endangered. Federal
25

26   Defendants are without knowledge or information sufficient to ascertain the truth

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     10
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 11 of 43




     or falsity of the remaining allegations in the ninth sentence of Paragraph 18, and
 1

 2   therefore deny the allegations. The allegations in the tenth sentence of Paragraph

 3   18 state legal conclusions to which no response is required. To the extent a response
 4
     is required, the allegations are denied. Federal Defendants are without knowledge
 5
     or information sufficient to ascertain the truth or falsity of the allegations in the
 6
     parenthetical following the tenth sentence of Paragraph 18, and therefore deny the
 7

 8   allegations.

 9
             19.     Federal Defendants are without knowledge or information sufficient to
10
     ascertain the truth or falsity of the allegations in Paragraph 19, and therefore deny
11

12   the allegations.

13
             20.     Federal Defendants are without knowledge or information sufficient to
14
     ascertain the truth or falsity of the allegations in the first and second sentences of
15
     Paragraph 20, and therefore deny the allegations. With respect to the allegations in
16

17   the third sentence of Paragraph 20, Federal Defendants admit only that Shoshone

18   National Forest and Yellowstone National Park contain habitat for ESA-listed
19
     species including grizzly bears and Canada lynx, as well as North American
20
     wolverines, which are under consideration for listing, and gray wolves, which are
21

22   not ESA listed in these areas. The remaining allegations in the third sentence of

23   Paragraph 20 are too vague and ambiguous to permit a response, and Federal

24   Defendants deny them on that basis. Federal Defendants are without knowledge or
25
     information sufficient to ascertain the truth or falsity of the allegations in the
26
     fourth sentence of Paragraph 20, and therefore deny the allegations. In response to
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     11
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 12 of 43




     the allegations in the fifth sentence of Paragraph 20, the phrase “particularly
 1

 2   vulnerable” is too vague and ambiguous to permit a response, and Federal

 3   Defendants deny that portion of the sentence on that basis. Federal Defendants
 4
     admit the remaining allegations in the fifth sentence of Paragraph 20, and aver that
 5
     pikas are not listed under the ESA.
 6

 7           21.     Federal Defendants are without knowledge or information sufficient to
 8   ascertain the truth or falsity of the allegations in the first, second, and third
 9
     sentences of Paragraph 21, and therefore deny the allegations. Federal Defendants
10
     deny the allegations in the fourth sentence of Paragraph 21. Federal Defendants are
11

12   without knowledge or information sufficient to ascertain the truth or falsity of the

13   allegations in the fifth and sixth sentences of Paragraph 21, and therefore deny the
14   allegations. In response to the allegations in the seventh sentence of Paragraph 21,
15
     Federal Defendants admit only that grizzly bears are found within the Greater
16
     Yellowstone Ecosystem. The phrases “have no place to retreat to” and “losing their
17

18   critical foods due to climate change” are too vague and ambiguous to permit a

19   response, and Federal Defendants deny that portion of the seventh sentence on that
20   basis. The remaining allegations in the seventh sentence of Paragraph 21 state
21
     legal conclusions to which no response is required. To the extent a response is
22
     required, the allegations are denied. The allegations in the eighth sentence of
23

24   Paragraph 21 state legal conclusions to which no response is required. To the extent

25   a response is required, the allegations are denied. The allegations in the ninth
26   sentence of Paragraph 21 state legal conclusions to which no response is required.
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     12
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 13 of 43




     To the extent a response is required, the allegations are denied. Federal Defendants
 1

 2   are without knowledge or information sufficient to ascertain the truth or falsity of

 3   the remaining allegations in the ninth sentence of Paragraph 21, and therefore
 4
     deny the allegations.
 5

 6           22.     The allegations in the first sentence of Paragraph 22 state legal

 7   conclusions to which no response is required. To the extent a response is required,
 8   the allegations are denied. Federal Defendants are without knowledge or
 9
     information sufficient to ascertain the truth or falsity of the remaining allegations
10
     in the first sentence of Paragraph 22, and therefore deny the allegations. The
11

12   allegations in the second sentence of Paragraph 22 state legal conclusions to which

13   no response is required. To the extent a response is required, the allegations are
14   denied. Federal Defendants are without knowledge or information sufficient to
15
     ascertain the truth or falsity of the remaining allegations in the second sentence of
16
     Paragraph 22, and therefore deny the allegations. The allegations in the third
17

18   sentence of Paragraph 22 state legal conclusions to which no response is required.

19   To the extent a response is required, the allegations are denied. The allegations in
20   the fourth sentence of Paragraph 22 are too vague and ambiguous to permit a
21
     response, and Federal Defendants deny them on that basis. In response to the
22
     allegations in the fifth sentence of Paragraph 22, the phrase “declines or extinction
23

24   of species populations” is too vague and ambiguous to permit a response, and

25   Federal Defendants deny that portion of the fifth sentence on that basis. The
26   remaining allegations in the fifth sentence of Paragraph 22 state legal conclusions
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     13
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 14 of 43




     to which no response is required. To the extent a response is required, the
 1

 2   allegations are denied. The allegations in the sixth sentence of Paragraph 22 state

 3   legal conclusions to which no response is required. To the extent a response is
 4
     required, the allegations are denied.
 5

 6           23.     The allegations in the first, second, and third sentences of Paragraph

 7   23 state legal conclusions to which no response is required. To the extent a response
 8   is required, the allegations are denied. The allegations in the fourth sentence of
 9
     Paragraph 23 state legal conclusions to which no response is required. To the extent
10
     a response is required, the allegations are denied. Federal Defendants are without
11

12   knowledge or information sufficient to ascertain the truth or falsity of the

13   remaining allegations in the fourth sentence of Paragraph 23, and therefore deny
14   the allegations. The allegations in the fifth and sixth sentences of Paragraph 23
15
     state legal conclusions to which no response is required. To the extent a response is
16
     required, the allegations are denied. The allegations in footnote 2 contain Plaintiff’s
17

18   characterizations of this action and legal conclusions to which no response is

19   required. To the extent a response is required, the allegations are denied.
20
             24.     In response to the allegations in Paragraph 24, Federal Defendants
21

22   admit only that David Bernhardt is the Secretary of the United States Department

23   of the Interior; that he has responsibility for implementing and fulfilling certain

24   duties of the Department, including the administration of the ESA with regard to
25
     endangered and threatened terrestrial and freshwater plant and animal species and
26
     certain marine species; and that he signed the Final ESA Rules at issue in
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     14
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 15 of 43




     Plaintiff’s Complaint. The remaining allegations in Paragraph 24 state legal
 1

 2   conclusions to which no response is required. To the extent a response is required,

 3   the allegations are denied.
 4
             25.     In response to the allegations in Paragraph 25, Federal Defendants
 5

 6   admit only that the United States Fish and Wildlife Service is an agency within the

 7   United States Department of the Interior to which the Secretary of the Interior has
 8   delegated authority to administer the ESA with regard to endangered and
 9
     threatened terrestrial and freshwater plant and animal species and certain marine
10
     species. The remaining allegations in Paragraph 25 state legal conclusions to which
11

12   no response is required. To the extent a response is required, the allegations are

13   denied.
14
             26.     In response to the allegations in Paragraph 26, Federal Defendants
15
     admit only that Wilbur Ross is the Secretary of the United States Department of
16

17   Commerce; that he has responsibility for implementing and fulfilling certain duties

18   of the Department, including the administration of the ESA with regard to
19
     endangered and threatened marine and anadromous species; and that he signed the
20
     Final ESA Section 4 Rule and the Final ESA Section 7(a)(2) Rule. Federal
21

22   Defendants deny that Wilbur Ross signed the Final ESA Section 4(d) Rule. The

23   remaining allegations in Paragraph 26 state legal conclusions to which no response

24   is required. To the extent a response is required, the allegations are denied.
25
             27.     In response to the allegations in Paragraph 27, Federal Defendants
26

27   admit only that the National Marine Fisheries Service is an agency within the
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     15
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 16 of 43




     United States Department of Commerce to which the Secretary of Commerce has
 1

 2   delegated authority to administer the ESA with regard to endangered and

 3   threatened marine and anadromous species. The remaining allegations in
 4
     Paragraph 27 state legal conclusions to which no response is required. To the extent
 5
     a response is required, the allegations are denied.
 6

 7           28.     The allegations in Paragraph 28 characterize the ESA, a statute that
 8   speaks for itself and is the best evidence of its contents. Any allegations contrary to
 9
     the plain language, meaning, and context of the statute are denied.
10

11           29.     The allegations in Paragraph 29 characterize the ESA, a statute that

12   speaks for itself and is the best evidence of its contents. Any allegations contrary to
13
     the plain language, meaning, and context of the statute are denied.
14

15           30.     The allegations in Paragraph 30 characterize the ESA, a statute that

16   speaks for itself and is the best evidence of its contents. Any allegations contrary to
17
     the plain language, meaning, and context of the statute are denied.
18

19           31.     The allegations in Paragraph 31 characterize the ESA, a statute that

20   speaks for itself and is the best evidence of its contents. Any allegations contrary to
21   the plain language, meaning, and context of the statute are denied.
22

23           32.     The allegations in Paragraph 32 characterize the ESA, a statute that

24   speaks for itself and is the best evidence of its contents. Any allegations contrary to

25   the plain language, meaning, and context of the statute are denied.
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     16
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 17 of 43




             33.     The allegations in Paragraph 33 characterize the ESA and regulations
 1

 2   thereunder, a statute and regulations that speak for themselves and are the best

 3   evidence of their contents. Any allegations contrary to the plain language, meaning,
 4
     and context of the statute and regulations are denied.
 5

 6           34.     The allegations in Paragraph 34 state legal conclusions to which no

 7   response is required. To the extent a response is required, the allegations are
 8   denied. The allegations in Paragraph 34 also characterize a rule published at 80
 9
     Fed. Reg. 7,380 (Feb. 10, 2015) and the ESA regulations, a rule and regulations that
10
     speak for themselves and are the best evidence of their contents. Any allegations
11

12   contrary to the plain language, meaning, and context of the rule and regulations are

13   denied.
14
             35.     The allegations in Paragraph 35 characterize the ESA and FWS’
15

16   regulations thereunder, a statute and regulations that speak for themselves and are

17   the best evidence of their contents. Any allegations contrary to the plain language,

18   meaning, and context of the statute and regulations are denied.
19
             36.     The allegations in Paragraph 36 characterize the ESA, a statute that
20

21   speaks for itself and is the best evidence of its contents. Any allegations contrary to

22   the plain language, meaning, and context of the statute are denied.
23
             37.     The allegations in Paragraph 37 characterize the ESA, a statute that
24

25   speaks for itself and is the best evidence of its contents. Any allegations contrary to

26   the plain language, meaning, and context of the statute are denied.
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     17
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 18 of 43




             38.     The allegations in Paragraph 38 characterize the ESA and regulations
 1

 2   thereunder, a statute and regulations that speak for themselves and are the best

 3   evidence of their contents. Any allegations contrary to the plain language, meaning,
 4
     and context of the statute and regulations are denied. The allegations in the first
 5
     sentence of Paragraph 38 also state legal conclusions to which no response is
 6
     required. To the extent a response is required, the allegations are denied.
 7

 8           39.     Federal Defendants deny the allegations in Paragraph 39.
 9
             40.     The allegations in the first sentence of Paragraph 40 state legal
10

11   conclusions to which no response is required. To the extent a response is required,

12   the allegations are denied. The allegations in the second sentence of Paragraph 40
13
     are too vague and ambiguous to permit a response, and Federal Defendants deny
14
     them on that basis. The allegations in the third sentence of Paragraph 40
15
     characterize a 2016 study, a document that speaks for itself and is the best evidence
16

17   of its contents. Any allegations contrary to the plain language, meaning, and

18   context of the study are denied.
19
             41.     The allegations in the first sentence of Paragraph 41 are too vague and
20

21   ambiguous to permit a response, and Federal Defendants deny them on that basis.

22   The allegations in the second, third, fourth, and fifth sentences of Paragraph 41
23
     characterize information from FWS’s Environmental Conservation Online System
24
     (ECOS), which speaks for itself and is the best evidence of its contents. Any
25
     allegations contrary to the plain language, meaning, and context of ECOS are
26

27   denied.
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     18
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 19 of 43




             42.     Federal Defendants deny the allegations in the first sentence of
 1

 2   Paragraph 42, and aver that NMFS currently has 14 candidate species under

 3   review. With regard to the allegations in the second sentence of Paragraph 42,
 4
     Federal Defendants admit only that the cusk has been on NMFS’ candidate list
 5
     since 2007. The remaining allegations in the second sentence of Paragraph 42
 6
     characterize information from NOAA’s 2019 Candidate Species Under the
 7

 8   Endangered Species Act, a list which speaks for itself and is the best evidence of its

 9   contents. Any allegations contrary to the plain language, meaning, and context of
10
     the list are denied.
11

12           43.     The allegations in the first sentence of Paragraph 43 are too vague and

13   ambiguous to permit a response, and Federal Defendants deny them on that basis.
14   The allegations in the second sentence of Paragraph 43 state legal conclusions to
15
     which no response is required. To the extent a response is required, the allegations
16
     are denied. The allegations in the third sentence of Paragraph 43 are too vague and
17

18   ambiguous to permit a response, and Federal Defendants deny them on that basis.

19   The allegations in the third sentence also characterize a 2017 report from the
20   United States Government Accountability Office, a document that speaks for itself
21
     and is the best evidence of its contents. Any allegations contrary to the plain
22
     language, meaning, and context of the report are denied.
23

24           44.     The allegations in Paragraph 44 state legal conclusions to which no
25
     response is required. To the extent a response is required, the allegations are
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     19
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 20 of 43




     denied. The remaining allegations in Paragraph 44 are too vague and ambiguous to
 1

 2   permit a response, and Federal Defendants deny them on that basis.

 3
             45.     The allegations in the first sentence of Paragraph 45 are too vague and
 4
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
 5

 6   The allegations in the second sentence of Paragraph 45 characterize a 2017 white

 7   paper, a document that speaks for itself and is the best evidence of its contents. Any
 8   allegations contrary to the plain language, meaning, and context of the white paper
 9
     are denied. The remaining allegations in the second sentence of Paragraph 45 are
10
     too vague and ambiguous to permit a response, and Federal Defendants deny them
11

12   on that basis.

13
             46.     The allegations in Paragraph 46 characterize the ESA, a statute that
14
     speaks for itself and is the best evidence of its contents. Any allegations contrary to
15
     the plain language, meaning, and context of the statute are denied.
16

17
             47.     The allegations in Paragraph 47 characterize the ESA and regulations
18
     thereunder, and a rule published at 40 Fed. Reg. 44,411 (Sept. 26, 1975), a statute,
19
     regulations, and rule that speak for themselves and are the best evidence of their
20

21   contents. Any allegations contrary to the plain language, meaning, and context of

22   the statute, regulations, and rule are denied.
23
             48.     The allegations in Paragraph 48 state legal conclusions to which no
24

25   response is required. To the extent a response is required, the allegations are

26   denied. The allegations in Paragraph 48 also characterize a rule published at 42
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     20
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 21 of 43




     Fed. Reg. 46,539 (Sept. 16, 1977), a rule that speaks for itself and is the best
 1

 2   evidence of its contents. Any allegations contrary to the plain language, meaning,

 3   and context of the rule are denied.
 4
             49.     The allegations in Paragraph 49 characterize a rule published at 40
 5

 6   Fed. Reg. 44,411 (Sept. 26, 1975), a rule that speaks for itself and is the best

 7   evidence of its contents. Any allegations contrary to the plain language, meaning,
 8   and context of the rule are denied.
 9
             50.     The allegations in Paragraph 50 characterize the court decision in
10

11   Sweet Home Chapter of Communities for a Great Oregon v. Babbitt, 1 F.3d 1 (D.C.

12   Cir. 1993), a court decision that speaks for itself and is the best evidence of its
13
     contents. Any allegations contrary to the plain language, meaning, and context of
14
     the court decision are denied.
15

16           51.     The allegations in the first and second sentences of Paragraph 51 state
17
     legal conclusions to which no response is required. To the extent a response is
18
     required, the allegations are denied. Federal Defendants are without knowledge or
19
     information sufficient to ascertain the truth or falsity of the remaining allegations
20

21   in the first and second sentences of Paragraph 51, and therefore deny the

22   allegations. The allegations in the third sentence of Paragraph 51 characterize the
23
     Final ESA Section 4(d) Rule, a rule that speaks for itself and is the best evidence of
24
     its contents. Any allegations contrary to the plain language, meaning, and context
25
     of the rule are denied.
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     21
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 22 of 43




             52.     The allegations in Paragraph 52 characterize the ESA regulations and
 1

 2   rules published at 79 Fed. Reg. 4,313 (Jan. 24, 2017), 80 Fed. Reg. 7,380 (Feb. 10,

 3   2015), and 79 Fed. Reg. 37,578 (July 1, 2014), regulations and rules that speak for
 4
     themselves and are the best evidence of their contents. Any allegations contrary to
 5
     the plain language, meaning, and context of the regulations and rules are denied.
 6

 7           53.     The allegations in Paragraph 53 state legal conclusions to which no
 8   response is required. To the extent a response is required, the allegations are
 9
     denied.
10

11           54.     Federal Defendants are without knowledge or information sufficient to

12   ascertain the truth or falsity of the allegations in the first sentence of Paragraph 54,
13
     and therefore deny the allegations. The allegations in the second and third
14
     sentences of Paragraph 54 characterize the court decisions in Kuehl v. Sellner, 161
15
     F. Supp. 3d 678 (N.D. Iowa 2016) and Graham v. San Antonio Zoological Soc’y, 261
16

17   F. Supp. 3d 711 (W.D. Tex. 2017), court decisions that speak for themselves and are

18   the best evidence of their contents. Any allegations contrary to the plain language,
19
     meaning, and context of the court decisions are denied.
20

21           55.     The allegations in Paragraph 55 state legal conclusions to which no

22   response is required. To the extent a response is required, the allegations are
23
     denied. The allegations in Paragraph 55 also characterize filings in Animal Legal
24
     Defense Fund v. Olympic Game Farm, No. 3:18-cv-06025 (W.D. Wash.) and Animal
25
     Legal Defense Fund v. Lucas, No. 2:19-cv-40 (W.D. Penn.), documents that speak for
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     22
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 23 of 43




     themselves and are the best evidence of their contents. Any allegations contrary to
 1

 2   the plain language, meaning, and context of the filings are denied.

 3
             56.     The allegations in Paragraph 56 characterize Executive Order 13711
 4
     (Jan. 30, 2017) and Executive Order 13777, published at 82 Fed. Reg. 12,285 (Mar.
 5

 6   1, 2017), orders that speak for themselves and are the best evidence of their

 7   contents. Any allegations contrary to the plain language, meaning, and context of
 8   the executive orders are denied.
 9
             57.     The allegations in Paragraph 57 characterize the proposed ESA
10

11   Section 4(d) rule published at 83 Fed. Reg. 35,174 (July 25, 2018), a proposed rule

12   that speaks for itself and is the best evidence of its contents. Any allegations
13
     contrary to the plain language, meaning, and context of the proposed rule are
14
     denied.
15

16           58.     The allegations in Paragraph 58 characterize the proposed ESA
17
     Section 4(d) rule published at 83 Fed. Reg. 35,174 (July 25, 2018), a proposed rule
18
     that speaks for itself and is the best evidence of its contents. Any allegations
19
     contrary to the plain language, meaning, and context of the proposed rule are
20

21   denied.

22
             59.     The allegations in the first and second sentences of Paragraph 59
23
     characterize the proposed ESA Section 4 and Section 7(a)(2) rules published at 83
24

25   Fed. Reg. 35,193 (July 25, 2018) and 83 Fed. Reg. 35,178 (July 25, 2018), proposed

26   rules that speak for themselves and are the best evidence of their contents. Any
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     23
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 24 of 43




     allegations contrary to the plain language, meaning, and context of the proposed
 1

 2   rules are denied. The allegations in the third sentence of Paragraph 59 state legal

 3   conclusions to which no response is required. To the extent a response is required,
 4
     the allegations are denied. The allegations in the fourth sentence of Paragraph 59
 5
     characterize the Final ESA Section 4 Rule and the Final ESA Section 7(a)(2) Rule,
 6
     rules that speak for themselves and are the best evidence of their contents. Any
 7

 8   allegations contrary to the plain language, meaning, and context of the rules are

 9   denied. With respect to the allegations in the fifth sentence of Paragraph 59,
10
     Federal Defendants admit only that Plaintiff submitted comments on the Final ESA
11
     Rules. The allegations in the fifth sentence of Paragraph 59 characterize Plaintiff’s
12
     comments on the Final ESA Rules, which speak for themselves and are the best
13

14   evidence of their contents. Any allegations contrary to the plain language, meaning,

15   and context of Plaintiff’s comments are denied. Federal Defendants are without
16
     knowledge or information sufficient to ascertain the truth or falsity of the
17
     allegations “a cornerstone issue for ALDF” in the fifth sentence of Paragraph 59 and
18
     therefore deny the allegations. The remaining allegations in the fifth sentence of
19

20   Paragraph 59 characterize the Final ESA Section 4(d) Rule, a rule that speaks for

21   itself and is the best evidence of its contents. Any allegations contrary to the plain
22
     language, meaning, and context of the rule are denied.
23

24           60.     The allegations in Paragraph 60 characterize the proposed ESA

25   Section 4(d) rule published at 83 Fed. Reg. 35,174 (July 25, 2018), a proposed rule
26   that speaks for itself and is the best evidence of its contents. Any allegations
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     24
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 25 of 43




     contrary to the plain language, meaning, and context of the proposed rule are
 1

 2   denied.

 3
             61.     Federal Defendants admit the allegations in the first sentence of
 4
     Paragraph 61. With respect to the allegations in the second sentence of Paragraph
 5

 6   61, Federal Defendants admit only that they received hundreds of thousands of

 7   public comments on the proposed ESA regulations. To the extent the allegations in
 8   the second sentence characterize the public comments on the proposed ESA
 9
     regulations, those public comments speak for themselves and are the best evidence
10
     of their contents. Any allegations contrary to the plain language, meaning, and
11

12   context of the public comments are denied. The remaining allegations in the second

13   sentence of Paragraph 61 are too vague and ambiguous to permit a response, and
14   Federal Defendants deny them on that basis.
15
             62.     The allegations in the first sentence of Paragraph 62 characterize the
16

17   Final ESA Section 4(d) Rule, a rule that speaks for itself and is the best evidence of

18   its contents. Any allegations contrary to the plain language, meaning, and context
19
     of the rule are denied. The allegations in the second sentence of Paragraph 62 state
20
     legal conclusions to which no response is required. To the extent a response is
21

22   required, the allegations are denied.

23
             63.     The allegations in Paragraph 63 characterize the Final ESA Section
24
     4(d) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
25
     allegations contrary to the plain language, meaning, and context of the rule are
26

27   denied.
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     25
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 26 of 43




             64.     The allegations in the first, second, and third sentences of Paragraph
 1

 2   64 characterize the Final ESA Section 4(d) Rule, a rule that speaks for itself and is

 3   the best evidence of its contents. Any allegations contrary to the plain language,
 4
     meaning, and context of the rule are denied. The allegations in the fourth, fifth,
 5
     sixth, seventh, and eighth sentences of Paragraph 64 state legal conclusions to
 6
     which no response is required. To the extent a response is required, the allegations
 7

 8   are denied.

 9
             65.     The allegations in Paragraph 65 characterize the Final ESA Section
10
     4(d) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
11

12   allegations contrary to the plain language, meaning, and context of the rule are

13   denied.
14
             66.     The allegations in Paragraph 66 characterize the Final ESA Section
15
     4(d) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
16

17   allegations contrary to the plain language, meaning, and context of the rule are

18   denied.
19
             67.     The allegations in Paragraph 67 characterize the Final ESA Section
20

21   4(d) Rule, a rule that speaks for itself and is the best evidence of its contents. Any

22   allegations contrary to the plain language, meaning, and context of the rule are
23
     denied.
24

25           68.     The allegations in the first sentence of Paragraph 68 characterize the

26   Final ESA Section 4(d) Rule, a rule that speaks for itself and is the best evidence of
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     26
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 27 of 43




     its contents. Any allegations contrary to the plain language, meaning, and context
 1

 2   of the rule are denied. The allegations in the second sentence of Paragraph 68 state

 3   legal conclusions to which no response is required. To the extent a response is
 4
     required, the allegations are denied. The remaining allegations in the second
 5
     sentence of Paragraph 68 are too vague and ambiguous to permit a response, and
 6
     Federal Defendants deny them on that basis. The allegations in footnote 3
 7

 8   characterize an August 12, 2019 newspaper article, a document that speaks for

 9   itself and is the best evidence of its contents. Any allegations contrary to the plain
10
     language, meaning, and context of the article are denied.
11

12           69.     The allegations in Paragraph 69 characterize the Final ESA Section

13   4(d) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
14   allegations contrary to the plain language, meaning, and context of the rule are
15
     denied.
16

17           70.     The allegations in the first sentence of Paragraph 70 characterize the

18   Final ESA Section 4(d) Rule, a rule that speaks for itself and is the best evidence of
19
     its contents. Any allegations contrary to the plain language, meaning, and context
20
     of the rule are denied. Federal Defendants deny the allegations in the second
21

22   sentence of Paragraph 70. The allegations in the third sentence of Paragraph 70 are

23   too vague and ambiguous to permit a response, and Federal Defendants deny them

24   on that basis. The allegations in the fourth and fifth sentences of Paragraph 70
25
     characterize the Final ESA Section 4(d) Rule, a rule that speaks for itself and is the
26
     best evidence of its contents. Any allegations contrary to the plain language,
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     27
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 28 of 43




     meaning, and context of the rule are denied. The remaining allegations in the
 1

 2   fourth and fifth sentences of Paragraph 70 are too vague and ambiguous to permit a

 3   response, and Federal Defendants deny them on that basis. The allegations in the
 4
     sixth and seventh sentences of Paragraph 70 state legal conclusions to which no
 5
     response is required. To the extent a response is required, the allegations are
 6
     denied. The allegations in the seventh sentence of Paragraph 70 also characterize
 7

 8   the court decision in Central Delta Water Agency v. U.S., 306 F.3d 938 (9th Cir.

 9   2002), a court decision that speaks for itself and is the best evidence of its contents.
10
     Any allegations contrary to the plain language, meaning, and context of the court
11
     decision are denied.
12

13           71.     The allegations in Paragraph 71 state legal conclusions to which no
14   response is required. To the extent a response is required, the allegations are
15
     denied. The allegations in Paragraph 71 also characterize the court decisions in
16
     Natural Resources Defense Council v. Envtl. Protection Agency, 526 F.3d 591 (9th
17

18   Cir. 2008) and Seldovia Native Association, Inc. v. Lujan, 904 F.2d 1335 (9th Cir.

19   1990), court decisions that speak for themselves and are the best evidence of their
20   contents. Any allegations contrary to the plain language, meaning, and context of
21
     the court decisions are denied.
22

23           72.     The allegations in the first sentence of Paragraph 72 state legal

24   conclusions to which no response is required. To the extent a response is required,
25
     the allegations are denied. The allegations in the second sentence of Paragraph 72
26
     state legal conclusions to which no response is required. To the extent a response is
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     28
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 29 of 43




     required, the allegations are denied. Federal Defendants deny the remaining
 1

 2   allegations in the second sentence of Paragraph 72. Federal Defendants deny the

 3   allegations in the third sentence of Paragraph 72. The allegations in the fourth
 4
     sentence of Paragraph 72 state legal conclusions to which no response is required.
 5
     To the extent a response is required, the allegations are denied.
 6

 7           73.     The allegations in the first sentence of Paragraph 73 state legal
 8   conclusions to which no response is required. To the extent a response is required,
 9
     the allegations are denied. The allegations in the second, third, and fourth
10
     sentences of Paragraph 73 characterize the ESA and regulations thereunder, a
11

12   statute and regulations that speak for themselves and are the best evidence of their

13   contents. Any allegations contrary to the plain language, meaning, and context of
14   the statute and regulations are denied. The allegations in the fifth sentence of
15
     Paragraph 73 characterize the Final ESA Section 4 Rule, a rule that speaks for
16
     itself and is the best evidence of its contents. Any allegations contrary to the plain
17

18   language, meaning, and context of the rule are denied. The allegations in the sixth

19   sentence of Paragraph 73 state legal conclusions to which no response is required.
20   To the extent a response is required, the allegations are denied.
21

22           74.     The allegations in the first sentence of Paragraph 74 characterize

23   regulations under the ESA, regulations that speak for themselves and are the best

24   evidence of their contents. Any allegations contrary to the plain language, meaning,
25
     and context of the regulations are denied. The allegations in the second sentence of
26
     Paragraph 74 characterize the Final ESA Section 4 Rule, a rule that speaks for
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     29
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 30 of 43




     itself and is the best evidence of its contents. Any allegations contrary to the plain
 1

 2   language, meaning, and context of the rule are denied. Federal Defendants are

 3   without knowledge or information sufficient to ascertain the truth or falsity of the
 4
     allegations in the third sentence of Paragraph 74, and therefore deny the
 5
     allegations. The allegations in the fourth sentence of Paragraph 74 characterize the
 6
     Final ESA Section 4 Rule, a rule that speaks for itself and is the best evidence of its
 7

 8   contents. Any allegations contrary to the plain language, meaning, and context of

 9   the rule are denied. Federal Defendants deny the allegations in the fifth sentence of
10
     Paragraph 74.
11

12           75.     In response to the allegations in the first sentence of Paragraph 75, the

13   phrase “crucial to protect a threatened or endangered species” is too vague and
14   ambiguous to permit a response, and Federal Defendants deny that portion of the
15
     sentence on that basis. The remaining allegations in the first sentence of Paragraph
16
     75 state legal conclusions to which no response is required. To the extent a response
17

18   is required, the allegations are denied. The allegations in the second sentence of

19   Paragraph 75 characterize the Final ESA Section 4 Rule, a rule that speaks for
20   itself and is the best evidence of its contents. Any allegations contrary to the plain
21
     language, meaning, and context of the rule are denied. The allegations in the third
22
     sentence of Paragraph 75 characterize comments on the Final ESA Rules, which
23

24   speak for themselves and are the best evidence of their contents. Any allegations

25   contrary to the plain language, meaning, and context of the comments are denied.
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     30
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 31 of 43




     The remaining allegations in the third sentence of Paragraph 75 are too vague and
 1

 2   ambiguous to permit a response, and Federal Defendants deny them on that basis.

 3
             76.     The allegations in the first sentence of Paragraph 76 characterize the
 4
     Final ESA Section 4 Rule, a rule that speaks for itself and is the best evidence of its
 5

 6   contents. Any allegations contrary to the plain language, meaning, and context of

 7   the rule are denied. The allegations in the second sentence of Paragraph 76
 8   characterize comments on the Final ESA Rules, which speak for themselves and are
 9
     the best evidence of their contents. Any allegations contrary to the plain language,
10
     meaning, and context of the comments are denied. The remaining allegations in the
11

12   second sentence of Paragraph 76 are too vague and ambiguous to permit a response,

13   and Federal Defendants deny them on that basis. With respect to the allegations in
14   the third sentence of Paragraph 76, Federal Defendants admit only that the Key
15
     deer is a subspecies of the North American white-tailed deer. The remaining
16
     allegations in the third sentence of Paragraph 76 are too vague and ambiguous to
17

18   permit a response, and Federal Defendants deny them on that basis. With respect

19   to the allegations in the fourth sentence of Paragraph 76, Federal Defendants admit
20   only that the Key deer is currently listed as endangered and lives only on a few
21
     dozen islands in the Florida Keys. The remaining allegations in the fourth sentence
22
     of Paragraph 76 are too vague and ambiguous to permit a response, and Federal
23

24   Defendants deny them on that basis. Federal Defendants admit the allegations in

25   the fifth sentence of Paragraph 76. With respect to the allegations in the sixth
26   sentence of Paragraph 76, Federal Defendants admit only that rising sea levels and
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     31
           Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 32 of 43




     hurricanes are threats to the Key deer. Federal Defendants are without knowledge
 1

 2   or information sufficient to ascertain the truth or falsity of the remaining

 3   allegations in the sixth sentence of Paragraph 76, and therefore deny the
 4
     allegations. The allegations in the seventh sentence of Paragraph 76 are too vague
 5
     and ambiguous to permit a response, and Federal Defendants deny them on that
 6
     basis. Federal Defendants deny the allegations in the eighth sentence of Paragraph
 7

 8   76.

 9
             77.     The allegations in the first sentence of Paragraph 77 characterize the
10
     Final ESA Section 4 Rule and H.R. Rep. No 96-697 (1979), a rule and report that
11

12   speak for themselves and are the best evidence of their contents. Any allegations

13   contrary to the plain language, meaning, and context of the rule and report are
14   denied. The allegations in the second sentence of Paragraph 77 state legal
15
     conclusions to which no response is required. To the extent a response is required,
16
     the allegations are denied. The allegations in the third sentence of Paragraph 77
17

18   characterize the Final ESA Section 4 Rule and H.R. Rep. No 96-697 (1979), a rule

19   and report that speak for themselves and are the best evidence of their contents.
20   Any allegations contrary to the plain language, meaning, and context of the rule
21
     and report are denied. The allegations in the fourth sentence of Paragraph 77 state
22
     legal conclusions to which no response is required. To the extent a response is
23

24   required, the allegations are denied. The remaining allegations in the fourth

25   sentence of Paragraph 77 are too vague and ambiguous to permit a response, and
26   Federal Defendants deny them on that basis.
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     32
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 33 of 43




             78.     Federal Defendants admit the allegations in the first and second
 1

 2   sentences of Paragraph 78. The allegations in the third sentence of Paragraph 78

 3   characterize FWS’s past decisions regarding the pika and unspecified scientific
 4
     studies, which speak for themselves and are the best evidence of their contents. Any
 5
     allegations contrary to the plain language, meaning, and context of the decisions
 6
     and studies are denied. The allegations in the fourth sentence of Paragraph 78 state
 7

 8   legal conclusions to which no response is required. To the extent a response is

 9   required, the allegations are denied.
10
             79.     The allegations in the first sentence of Paragraph 79 are too vague and
11

12   ambiguous to permit a response, and Federal Defendants deny them on that basis.

13   The allegations in the second, third, and fourth sentences of Paragraph 79
14   characterize the ESA and regulations thereunder, a statute and regulations that
15
     speak for themselves and are the best evidence of their contents. Any allegations
16
     contrary to the plain language, meaning, and context of the statute and regulations
17

18   are denied.

19
             80.     The allegations in Paragraph 80 characterize the Final ESA Section
20
     7(a)(2) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
21

22   allegations contrary to the plain language, meaning, and context of the rule are

23   denied. The allegations in Paragraph 80 also state legal conclusions to which no

24   response is required. To the extent a response is required, the allegations are
25
     denied.
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     33
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 34 of 43




             81.     With respect to the allegations in the first sentence of Paragraph 81,
 1

 2   Federal Defendants admit only that Plaintiff submitted comments on the Final ESA

 3   Rules. The allegations in the first sentence of Paragraph 81 characterize Plaintiff’s
 4
     comments on the Final ESA Rules, which speak for themselves and are the best
 5
     evidence of their contents. Any allegations contrary to the plain language, meaning,
 6
     and context of Plaintiff’s comments are denied. The allegations in the second
 7

 8   sentence of Paragraph 81 characterize the Final ESA Rules, rules that speak for

 9   themselves and are the best evidence of their contents. Any allegations contrary to
10
     the plain language, meaning, and context of the rules are denied.
11

12           82.     The allegations in Paragraph 82 characterize the National

13   Environmental Policy Act (“NEPA”) and regulations issued thereunder, a statute
14   and regulations that speak for themselves and are the best evidence of their
15
     contents. Any allegations contrary to the plain language, meaning, and context of
16
     the statute and regulations are denied. The allegations in the third sentence of
17

18   Paragraph 82 also characterize the court decisions in National Park and

19   Conservation Ass’n v. Stanton, 54 F. Supp. 2d 7 (D.D.C. 1999) and Marsh v. Oregon
20   Natural Resources Council, 490 U.S. 360 (1989), court decisions that speak for
21
     themselves and are the best evidence of their contents. Any allegations contrary to
22
     the plain language, meaning, and context of the court decisions are denied.
23

24           83.     The allegations in Paragraph 83 characterize NEPA and regulations
25
     thereunder, a statute and regulations that speak for themselves and are the best
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     34
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 35 of 43




     evidence of their contents. Any allegations contrary to the plain language, meaning,
 1

 2   and context of the statute and regulations are denied.

 3
             84.     The allegations in Paragraph 84 characterize NEPA and regulations
 4
     thereunder, a statute and regulations that speak for themselves and are the best
 5

 6   evidence of their contents. Any allegations contrary to the plain language, meaning,

 7   and context of the statute and regulations are denied.
 8
             85.     The allegations in Paragraph 85 characterize NEPA, a statute that
 9
     speaks for itself and is the best evidence of its contents. Any allegations contrary to
10

11   the plain language, meaning, and context of the statute are denied.

12
             86.     The allegations in Paragraph 86 characterize regulations under NEPA,
13
     regulations that speak for themselves and are the best evidence of their contents.
14

15   Any allegations contrary to the plain language, meaning, and context of the statute

16   are denied.
17
             87.     With respect to the allegations in the first sentence of Paragraph 87,
18

19   Federal Defendants admit only that they did not prepare an environmental impact

20   statement (“EIS”) or environmental assessment (“EA”) in connection with the Final
21   ESA Rules. The remaining allegations in the first sentence of Paragraph 87 state
22
     legal conclusions to which no response is required. To the extent a response is
23
     required, the allegations are denied. The allegations in the second, third, and fourth
24

25   sentences of Paragraph 87 characterize the Final ESA Rules and supporting

26   documents, such as the Services’ memoranda documenting their NEPA compliance,
27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     35
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 36 of 43




     rules and supporting documents which speak for themselves and are the best
 1

 2   evidence of their contents. Any allegations contrary to the plain language, meaning,

 3   and context of the rules are denied. Federal Defendants deny the allegations in the
 4
     fifth and sixth sentences of Paragraph 87.
 5

 6           88.     The allegations in Paragraph 88 state legal conclusions to which no

 7   response is required. To the extent a response is required, the allegations are
 8   denied.
 9
             89.     Federal Defendants’ responses to Paragraphs 1 through 88 are
10

11   reasserted and incorporated herein by reference.

12
             90.     The allegations in the first sentence of Paragraph 90 state legal
13
     conclusions to which no response is required. To the extent a response is required,
14

15   the allegations are denied. The allegations in the first sentence of Paragraph 90 also

16   characterize the Administrative Procedure Act (“APA”), a statute that speaks for
17
     itself and is the best evidence of its contents. Any allegations contrary to the plain
18
     language, meaning, and context of the statute are denied. The allegations in the
19
     second sentence of Paragraph 90 characterize the court decision in Northwest Envtl.
20

21   Def. Ctr. v. Bonneville Power Admin., 477 F.3d 668 (9th Cir. 2007), a court decision

22   that speaks for itself and is the best evidence of its contents. Any allegations
23
     contrary to the plain language, meaning, and context of the court decision are
24
     denied.
25

26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     36
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 37 of 43




             91.     The allegations in the first sentence of Paragraph 91 state legal
 1

 2   conclusions to which no response is required. To the extent a response is required,

 3   the allegations are denied. Federal Defendants deny the allegations in the second
 4
     sentence of Paragraph 91.
 5

 6           92.     The allegations in Paragraph 92 state legal conclusions to which no

 7   response is required. To the extent a response is required, the allegations are
 8   denied. The allegations in Paragraph 92 also characterize the court decision in
 9
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Ins., 463 U.S. 29
10
     (1983), a court decision that speaks for itself and is the best evidence of its contents.
11

12   Any allegations contrary to the plain language, meaning, and context of the court

13   decision are denied.
14
             93.     The allegations in Paragraph 93 state legal conclusions to which no
15

16   response is required. To the extent a response is required, the allegations are

17   denied. The allegations in Paragraph 93 also characterize the Final ESA Section

18   4(d) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
19
     allegations contrary to the plain language, meaning, and context of the rule are
20
     denied.
21

22           94.     The allegations in Paragraph 94 state legal conclusions to which no
23
     response is required. To the extent a response is required, the allegations are
24
     denied. The allegations in Paragraph 94 also characterize the Final ESA Section 4
25
     Rule, a rule that speaks for itself and is the best evidence of its contents. Any
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     37
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 38 of 43




     allegations contrary to the plain language, meaning, and context of the rule are
 1

 2   denied.

 3
             95.     The allegations in Paragraph 95 state legal conclusions to which no
 4
     response is required. To the extent a response is required, the allegations are
 5

 6   denied. The allegations in Paragraph 95 also characterize the Final ESA Section

 7   7(a)(2) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
 8   allegations contrary to the plain language, meaning, and context of the rule are
 9
     denied.
10

11           96.     The allegations in Paragraph 96 state legal conclusions to which no

12   response is required. To the extent a response is required, the allegations are
13
     denied. The allegations in Paragraph 96 also characterize the Final ESA Rules and
14
     public comments on the rules, rules and comments that speak for themselves and
15
     are the best evidence of their contents. Any allegations contrary to the plain
16

17   language, meaning, and context of the rules and comments are denied.

18
             97.     The allegations in Paragraph 97 state legal conclusions to which no
19
     response is required. To the extent a response is required, the allegations are
20

21   denied.

22
             98.     The allegations in Paragraph 98 state legal conclusions to which no
23
     response is required. To the extent a response is required, the allegations are
24

25   denied. The allegations in Paragraph 98 also characterize the APA, a statute that

26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     38
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 39 of 43




     speaks for itself and is the best evidence of its contents. Any allegations contrary to
 1

 2   the plain language, meaning, and context of the statute are denied.

 3
             99.     Federal Defendants’ responses to Paragraphs 1 through 98 are
 4
     reasserted and incorporated herein by reference.
 5

 6           100.    The allegations in Paragraph 100 characterize NEPA and regulations
 7
     thereunder, a statute and regulations that speak for themselves and are the best
 8
     evidence of their contents. Any allegations contrary to the plain language, meaning,
 9
     and context of the statute and regulations are denied.
10

11
             101.    The allegations in Paragraph 101 characterize regulations under
12
     NEPA and the court decision in Marsh v. Oregon Natural Resources Council, 490
13
     U.S. 360 (1989), regulations and a court decision that speak for themselves and are
14

15   the best evidence of their contents. Any allegations contrary to the plain language,

16   meaning, and context of the regulations and court decision are denied.
17
             102.    The allegations in Paragraph 102 characterize regulations under
18

19   NEPA, regulations that speak for themselves and are the best evidence of their

20   contents. Any allegations contrary to the plain language, meaning, and context of
21   the regulations are denied.
22

23           103.    The allegations in Paragraph 103 characterize regulations under

24   NEPA and the court decision in Robertson v. Methow Valley Citizens Council, 490

25   U.S. 332 (1989), regulations and a court decision that speak for themselves and are
26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     39
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 40 of 43




     the best evidence of their contents. Any allegations contrary to the plain language,
 1

 2   meaning, and context of the regulations and court decision are denied.

 3
             104.    The allegations in Paragraph 104 characterize NEPA, regulations
 4
     thereunder, and the court decision in Citizens Against Burlington, Inc. v. Busey, 938
 5

 6   F.2d 190 (D.C. Cir. 1991), a statute, regulations and court decision that speak for

 7   themselves and are the best evidence of their contents. Any allegations contrary to
 8   the plain language, meaning, and context of the statute, regulations, and court
 9
     decision are denied.
10

11           105.    The allegations in the first and fourth sentences of Paragraph 105

12   characterize regulations under NEPA, regulations that speak for themselves and
13
     are the best evidence of their contents. Any allegations contrary to the plain
14
     language, meaning, and context of the regulations are denied. The allegations in the
15
     second and third sentences of Paragraph 105 state legal conclusions to which no
16

17   response is required. To the extent a response is required, the allegations are

18   denied. The allegations in the fifth sentence of Paragraph 105 characterize a
19
     January 13, 2017 National Oceanic and Atmospheric Administration manual, a
20
     document that speaks for itself and is the best evidence of its contents. Any
21

22   allegations contrary to the plain language, meaning, and context of the manual are

23   denied.

24
             106.    The allegations in the first sentence of Paragraph 106 state legal
25
     conclusions to which no response is required. To the extent a response is required,
26

27   the allegations are denied. Federal Defendants admit the allegations in the second
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     40
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 41 of 43




     sentence of Paragraph 106. The allegations in the third sentence of Paragraph 106
 1

 2   are too vague and ambiguous to permit a response, and Federal Defendants deny

 3   the allegations on that basis. The allegations in the fourth and fifth sentences of
 4
     Paragraph 106 state legal conclusions to which no response is required. To the
 5
     extent a response is required, the allegations are denied. The allegations in the
 6
     fourth and fifth sentences of Paragraph 106 also characterize the Final ESA Rules
 7

 8   and supporting documents, such as the Services’ memoranda documenting their

 9   NEPA compliance, rules and supporting documents which speak for themselves and
10
     are the best evidence of their contents. Any allegations contrary to the plain
11
     language, meaning, and context of the rules and supporting documents are denied.
12

13           107.    The allegations in Paragraph 107 state legal conclusions to which no
14   response is required. To the extent a response is required, the allegations are
15
     denied.
16

17           108.    The allegations in Paragraph 108 state legal conclusions to which no

18   response is required. To the extent a response is required, the allegations are
19
     denied. The allegations in Paragraph 108 also characterize regulations under
20
     NEPA, regulations that speak for themselves and are the best evidence of their
21

22   contents. Any allegations contrary to the plain language, meaning, and context of

23   the regulations are denied.

24
             109.    The allegations in Paragraph 109 state legal conclusions to which no
25
     response is required. To the extent a response is required, the allegations are
26

27   denied.
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     41
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 42 of 43




                                           PRAYER FOR RELIEF
 1

 2           The remainder of Plaintiff’s Complaint constitutes its request for relief, to
 3
     which no response is required. To the extent a further response is required, Federal
 4
     Defendants deny that Plaintiff is entitled to the relief requested or any relief
 5

 6   whatsoever.

 7
                                             GENERAL DENIAL
 8

 9           Federal Defendants deny any allegations in the Complaint, whether express

10   or implied, or in the attachments thereto, that are not specifically admitted, denied,
11
     or qualified herein.
12

13                                                DEFENSES

14
             1. The Court lacks subject matter jurisdiction.
15

16

17
     DATED: June 22, 2020.
18
                                              Respectfully submitted,
19

20                                            JEAN E. WILLIAMS,
                                              Deputy Assistant Attorney General
21                                            SETH M. BARSKY, Section Chief
                                              MEREDITH FLAX, Assistant Chief
22

23                                            /s/ Coby Howell
                                              COBY HOWELL, Senior Trial Attorney
24                                            /s/ Michael Eitel
                                              MICHAEL R. EITEL, Senior Trial Attorney
25                                            U.S. Department of Justice
26                                            Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
27                                            1000 S.W. Third Avenue
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     42
          Case 4:19-cv-06812-JST Document 65 Filed 06/22/20 Page 43 of 43




                                              Portland, OR 97204
 1
                                              Phone: (503) 727-1023
 2                                            Fax: (503) 727-1117
                                              Email: coby.howell@usdoj.gov
 3
                                              Attorneys for Federal Defendants
 4

 5

 6

 7
                                      CERTIFICATE OF SERVICE
 8
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 9   Court using the CM/ECF system, which will send notification of such to the
10   attorneys of record.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Federal Defendants’ Answer, Case. No. 4:19-cv-06812-JST

                                                     43
